—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Dunlop, J.), rendered April 17, 1998, convicting him of criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the jury charge regarding interested witnesses was unbalanced is unpreserved for appellate review (see, CPL 470.05 [2]; People v Rodriguez, 258 AD2d 537). In any event, the interested witness charge was balanced and adequately conveyed to the jury the appropriate standards for evaluating a witness’s testimony (see, People v Rodriguez, supra).
The defendant’s remaining contentions are without merit. Friedmann, J. P., Florio, Schmidt and Smith, JJ., concur.